Appeal by the defendant from a judgment of the Supreme Court, Kings County (Cohen, J.), rendered December 18, 1985, convicting him of murder in the second degree, attempted murder in the second degree, reckless endangerment in the first degree, assault in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Although the defendant presented evidence that he had consumed quantities of alcohol and narcotics prior to the commission of the crimes charged, the jury nevertheless found that he was capable of forming the requisite intent to commit the crimes of murder in the second degree and attempted murder in the second degree. We see no basis in this record for disturbing the jury’s verdict (see, e.g., People v Charles, 114 AD2d 466; People v Handly, 102 AD2d 922). Nor do we find that the sentencing court violated Penal Law § 70.25 (2) by imposing consecutive terms of imprisonment upon the convictions for murder in the second degree and attempted murder in the second degree, since the attempted murder of one victim was not a material element of the crime of the murder of the other (see, e.g., People v Brathwaite, 63 NY2d 839). Finally, we decline to modify the defendant’s sentence in the interest of justice. In view of the seriousness of the crimes, we cannot say that the sentencing court abused its discretion in imposing sentence (see, e.g., People v Suitte, 90 AD2d 80).
We have reviewed the defendant’s other claim of ineffective assistance of counsel raised in his pro se supplemental brief and find it to be without merit. Thompson, J. P., Bracken, Niehoff and Harwood, JJ., concur.